  Case 3:18-cv-01967-SMY Document 35 Filed 07/23/20 Page 1 of 1 Page ID #78



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


CONSTANCE CLARK,                                )
                                                )
                       Plaintiff,               )
                                                )
vs.                                             )   Case No. 18-cv-1967-SMY
                                                )
FIDELITY COMMERCIAL LLP.,                       )
                                                )
                       Defendant.               )


                             JUDGMENT IN A CIVIL ACTION

       IT IS HEREBY ORDERED AND ADJUDGED that, having been advised by the parties

that all claims in this matter have been settled and pursuant to the July 23, 2020 Order (Doc. 35),

Plaintiff’s claims against the Defendant are DISMISSED with prejudice. Accordingly, the Clerk

of Court is DIRECTED to close this case.



DATED: July 23, 2020                        MARGARET M. ROBERTIE,
                                            Clerk of Court

                                            By: s/ Stacie Hurst, Deputy Clerk


Approved:



              STACI M. YANDLE
              DISTRICT JUDGE
